             Case 2:19-cr-00235-TJS Document 56 Filed 12/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :          CRIMINAL ACTION
                                                      :
        v.                                            :
                                                      :
NIHEEM LEWIS                                          :          NO. 19-235

                                            MEMORANDUM

Savage, J.                                                                    December 23, 2020

        Niheem Lewis, who is serving a 78-month prison sentence, has moved for

compassionate release. He argues that he is at risk because the Federal Detention

Center has insufficient safeguards to minimize the spread of COVID-19.1 He claims that

he tested negative for the virus, but was later placed in a unit with infected inmates.2 He

does not identify any personal health conditions placing him at higher risk for death or

serious illness from COVID-19.

        Before filing a motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),

the defendant must exhaust his administrative remedies. Specifically, the statute provides

that:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
        motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment . . . .

18 U.S.C. § 3582(c)(1)(A).




        1
            Def.’s Mot. for Comp. Release at 1-2 (ECF No. 51).
        2
            Id.


                                                     1
         Case 2:19-cr-00235-TJS Document 56 Filed 12/23/20 Page 2 of 2




      To exhaust administrative remedies, a defendant must first present his request for

compassionate release to the warden. After 30 days of submitting the request, the

defendant may move for compassionate release in the district court, whether the warden

has denied the request or has not acted. Id.; United States v. Raia, 954 F.3d 594, 595-96

(3d Cir. 2020). The exhaustion requirement is mandatory. Raia, 954 F.3d at 597.

Therefore, because Lewis did not file a petition or a request with the Warden, his

compassionate release request must be dismissed.




                                           2
